                            Case 3:14-cv-02346-JCS Document 544 Filed 02/24/21 Page 1 of 2
                                                                                                                                                              Clear Form
CAND TDOF (Rev. 07/2013)
                                                                 UNITED STATES DISTRICT COURT
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                                       TRANSCRIPT DESIGNATION FORM
               For appeals to the Ninth Circuit United States Court of Appeals; do not use for appeals to the Federal Circuit.
      9th Cir. Court of Appeals Case No:
                                                   21-15193                                   District Court Case No(s)14-cv-2346

      Short Case Title                                                                       Notice of Appeal Date & District Court Docket No.
Wit v. United Behavioral Health                                                             2/02/2021                                          532
      Attorney or Pro Se Party Name:                                                          Address:
                                                                                                           515 South Flower Street, 40th Floor, Los
    Jennifer S. Romano                                                                                     Angeles, CA 90071
      Telephone:                                                                             Email:
                      (213) 622-4750                                                                       jromano@crowell.com
INSTRUCTIONS FOR COMPLETING THIS FORM:
For information about designating transcripts for an appeal before the Ninth Circuit Court of Appeals, refer to the Federal Rules of Appellate Procedure,
the Ninth Circuit’s Local Rules and the instructions below. If you have further questions, contact the Court Reporter Supervisor in the court division in
which your case was filed (cand.uscourts.gov/courtreportercontact).
      1.     Designate transcripts. Open and read the Minutes document for each proceeding via the links on the ECF docket. To designate a particular
             proceeding’s transcript as part of the record on appeal, enter in the table below: the hearing date, court reporter's name, hearing type and, if
             you are designating transcripts in multiple case numbers, the case number for this proceeding. One line per proceeding/transcript. If you need
             more space, complete and attach a second copy of this form. If you are not designating transcripts, proceed to item #4.
      2.     Identify transcripts already ordered. REVIEW the ECF docket sheet to determine which, if any, of the transcripts you have designated, are
             already e-filed. In the right column of the table, CHECK “yes” and enter the docket number of each designated, e-filed transcript OR “no” for
             each designated transcript that needs to be ordered. If all transcripts are e-filed, proceed to item #4.
      3.     Order transcripts. For any remaining designated transcripts that have not been e-filed, COMPLETE, separately for each court reporter, a CAND
             435 Transcript Order (CJA counsel should instead complete CJA 24 forms and submit them to the CJA Unit). E-FILE each CAND 435 Transcript
             Order in the U.S. District Court case.
      IMPORTANT: Transcripts are not considered “ordered” until you have (1) EITHER e-filed a CAND 435 Transcript Order for each court reporter OR
      submitted a CJA 24 form to the CJA Unit for each court reporter AND (2) made payment arrangements. Unless payment is by the U.S. government,
      payment arrangements may be deemed made on the date the court reporter receives your deposit check. Therefore, you should contact the court
      reporter immediately upon e-filing your CAND 435 Transcript Order to make payment arrangements. Please allow at least one week for making
      payment arrangements or processing your CJA 24 form to meet your Court of Appeals deadline for ordering transcripts.

      HEARING DATE:                   COURT REPORTER :                          HEARING TYPE:                      CASE No.         TRANSCRIPT E-FILED? ECF Dkt #?

    11/19/2014              Echo Reporting, Inc.                       Hearing on Motion to Dismiss             14-cv-2346
                                                                                                                                ✔ Yes; Dkt #
                                                                                                                                            71
                                                                                                                                 No; I have ordered or will order it.

    09/07/2016                Rhonda Aquilina                          Hearing on Motion to Certify Class       14-cv-2346
                                                                                                                                ✔ Yes; Dkt #
                                                                                                                                           173, 175
                                                                                                                                 No; I have ordered or will order it.
                                                                                                                                ✔ Yes; Dkt #
                                                                                                                                            209
    02/03/2017                       Belle Ball                        Case Management Conference               14-cv-2346       No; I have ordered or will order it.
                                                                                                                                ✔ Yes; Dkt #
                                                                                                                                            280
    07/28/2017               Pamela A. Batalo                          Hearing on Motion for Summary Judgment
                                                                                                                14-cv-2346       No; I have ordered or will order it.
                                                                                                                                ✔ Yes; Dkt # 351
                                                                                                                                
    10/05/2017 Katherine Powell Sullivan Pretrial Conference 14-cv-2346                                                          No; I have ordered or will order it.
                                                                                                                                ✔ Yes; Dkt #363-366, 375-378, 383-385
                                                                                                                                
    10/16/2017-11/01/2017   Katherine Powell Sullivan & Jo Ann Bryce     Bench Trial                            14-cv-2346       No; I have ordered or will order it.
                                                                                1
If you are submitting multiple pages, please complete the blanks at right: Page ___ of ___.
                                                                                        2

      4.     Certify and sign. Check ONE of the following and SIGN at the bottom.
            I do not intend to designate any portion of the transcript and will notify all counsel of this intention.
           
           ✔ All designated transcripts are already e-filed in the U.S. District Court case(s) at the docket numbers indicated above.
            As retained counsel (or litigant proceeding in pro per), I am ordering herewith by e-filing a CAND 435 Transcript Order Form the designated
              transcripts indicated above and I guarantee payment to the court reporter of the cost thereof.
            As appointed or Government counsel, I certify that I have  submitted a CJA Form 24 or  e-filed a CAND 435 Transcript Order Form and
              that payment arrangements have been made or will be made today authorizing preparation of the transcript at the expense of the United
              States. I agree to recommend payment for work done prior to cancellation of this order.
By signing below, I certify that I will order and make payment arrangements today for all transcripts designated on this form not already e-filed.


                                                                                                                      Signature of Attorney or Pro Se Party




                    Case 3:14-cv-02346-JCS Document 544 Filed 02/24/21 Page 2 of 2


  HEARING DATE:              COURT REPORTER :                    HEARING TYPE:                CASE No.       TRANSCRIPT E-FILED? ECF Dkt #?

03/29/2019         Echo Reporting, Inc.                    Case Management Conference   14-cv-2346
                                                                                                         ✔ Yes; Dkt #
                                                                                                                     424
                                                                                                          No; I have ordered or will order it.

09/02/2020               Jo Ann Bryce                      Remedies Hearing 14-cv-2346
                                                                                                         ✔ Yes; Dkt #
                                                                                                                     475
                                                                                                          No; I have ordered or will order it.
                                                                                                          Yes; Dkt #
                                                                                                          No; I have ordered or will order it.
                                                                                                          Yes; Dkt #
                                                                                                          No; I have ordered or will order it.
                                                                                                          Yes; Dkt #
                                                                                                          No; I have ordered or will order it.
                                                                                                          Yes; Dkt #
                                                                                                          No; I have ordered or will order it.
                                                                                2
If you are submitting multiple pages, please complete the blanks at right: Page ___ of ___.
                                                                                        2
